EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FIRST QUARTER RESULTS LANSING, Mich.: May 3, 2012:A net loss of $7.9 million, or ($0.19) per share, was reported for the first quarter of 2012, compared to a net loss of $16.6 million, or ($0.52) per share, exclusive of a one-time gain related to an exchange of trust preferred securities, for the corresponding period in 2011 and a net loss of $6.5 million, or ($0.16) per share in the fourth quarter of 2011.The following contributed to the operating results for the first quarter, and were the key factors that favorably impacted performance. Ø After removing the impact of bank divestitures: ·The provision for loan losses decreased 90 percent from the same quarter of 2011. ·Employee compensation and benefits expense decreased 13 percent from the same period in 2011. ·Total operating expenses declined nearly 24 percent year-over-year. ·On a linked-quarter basis, comparable positive trends were reflected in the provision for loan losses (down nearly 69 percent) and total operating expenses (down 7 percent). Consolidated assets declined nearly 36 percent to approximately $2.1 billion at March 31, 2012 from the nearly $3.2 billion reported at March 31, 2011, and nearly 7 percent on a linked-quarter basis from $2.2 billion reported at December 31, 2011, as a result of bank divestitures and ongoing balance sheet deleveraging strategies.Eliminating the effect of bank divestitures, total portfolio loans decreased 21 percent to about $1.6 billion at March 31, 2012, from nearly $2.0 billion reported at March 31, 2011.Despite this decline, a continued focus on higher levels of corporate-wide liquidity and early signs of economic improvement in certain markets has enabled the Corporation to prudently manage its earning-assets profile and stabilize its net interest margin at or around 3.0 percent over recent quarters.Deposits reflected a 16 percent decline to $1.9 billion at March 31, 2012 from the nearly $2.3 billion reported at March 31, 2011; however, the Corporation’s consistent focus on core funding sources resulted in an ongoing favorable improvement in deposit mix as noninterest-bearing deposits were in excess of 19 percent of total deposits at March 31, 2012, compared to 17 percent at March 31, 2011. Page 1 of 11 Capitol’s Chairman and CEO Joseph D. Reid said, “Our focus continues to be on deleveraging the consolidated balance sheet, while also efficiently managing risk and improving liquidity.We believe that these efforts, in addition to the bank divestitures and regional consolidations that have occurred over the past few years, will address the challenges that we continue to face in multiple markets in which our network of affiliate banks operate and help the Corporation return to fundamental performance over time.” “Although current levels of nonperforming assets remain elevated and continue to require significant capital and managerial resources, we are encouraged by positive trends in asset quality and operating performance.These positive trends, as well as the significant steps taken by Capitol and its affiliate banks to prudently manage and de-risk the loan portfolio, are evidenced by the following improvements: seven consecutive quarters of reductions in nonperforming assets since their peak in June 2010, declines in provisions for loan losses and other real estate owned-related expenses for nine quarters since their highest level in December 2009 and three consecutive quarters of net recoveries on the sale of foreclosed properties.Additionally, the provision for loan losses has decreased dramatically as a result of healthy reserves built up by the affiliate banks during the economic downturn, which will serve as continued support during the remainder of the economic cycle.” “Another quarter of active management and resolution-oriented focus resulted in net loan charge-offs of approximately $7.1 million for the first quarter of 2012, a decrease from $23.8 million for the corresponding period of 2011 and nearly $13.9 million linked-quarter,” added Mr. Reid.“In addition, for the first quarter of 2012, (excluding the effect of affiliate divestitures), total nonperforming loans have declined 11 percent and total nonperforming assets have fallen 6 percent.This continued decline is encouraging and we perceive these trendlines as an indication of continued improving fundamentals.” Quarterly Performance In the first quarter of 2012, consolidated net operating revenues from continuing operations decreased to $19.2 million from nearly $39.3 million for the corresponding period of 2011, which included a one-time gain of approximately $16.9 million related to an exchange of trust preferred securities.The net interest margin for the three months ended March 31, 2012 was 3.12 percent, fairly consistent with the 3.15 percent reported for the same period in 2011, but a slight increase from the 2.90 percent reported for the previous quarter.Cash and cash equivalents were $380 million, or 18 percent of consolidated total assets, at March 31, 2012.Capitol continues to focus on liquidity to manage its balance sheet in the face of ongoing economic and other constraints, despite the negative short-term effect on net interest income and other traditional noninterest fee revenue.Other noninterest income from continuing operations totaled nearly $3.7 million, compared to nearly $21.1 million in the comparable 2011 period, fueled in large part by the aforementioned gain on exchange of trust preferred securities.Core noninterest revenue components, which consist primarily of trust and mortgage fees and SBA premiums, declined modestly, partially attributable to Capitol’s divestiture activities, while service charges on deposit accounts remained relatively static during the first quarter of 2012. The Corporation continues to reduce operating expenses.Total noninterest expenses decreased in the recent quarter to approximately $27.1 million compared to nearly $35.6 million for the three months ended March 31, 2011, after eliminating the impact of bank divestitures.Costs associated with foreclosed properties and other real estate owned decreased to $5.1 million in the first quarter of 2012, reflecting Capitol’s continued efforts to work through problem asset Page 2 of 11 resolution, compared to nearly $7.5 million in the year ago period, and $5.6 million reported for the previous quarter.FDIC insurance premiums and other regulatory fees decreased from nearly $2.9 million in 2011’s first quarter to approximately $1.8 million in the most recent three-month period.Combined, these two expense areas totaled nearly $7.0 million in the most recent quarter, a decrease from the combined approximate $10.4 million level during the corresponding period of 2011.Further, on a core, controllable-expense basis, year-over-year compensation costs declined more than 13 percent, from $13.0 million in the 2011 period to $11.3 million in 2012’s first quarter. The first quarter 2012 provision for loan losses decreased dramatically to $1.3 million from $13.4 million for the corresponding period of 2011, and the approximate $4.3 million on a linked-quarter basis, after the impact of bank divestitures.During the first quarter of 2012, net loan charge-offs totaled nearly $7.1 million, a significant decrease from 2011’s corresponding level of $23.8 million and the linked-quarter level of approximately $13.9 million, as the Corporation continues to aggressively manage its exposure to nonperforming loans. Continued legacy costs associated with problem asset resolution system-wide were a major reason for the core net operating loss in the most recent three-month period.However, Capitol is encouraged that aggregate levels of nonperforming loans reflected notable declines in the first quarter when compared to year-end as follows: Arizona (down 1.0 percent), Michigan (down 17.5 percent) and Nevada (down 10.2 percent). Balance Sheet Divestiture efforts and ongoing balance sheet deleveraging are focused on strengthening consolidated capital ratios, although the Corporation continues to be classified as “undercapitalized.”The challenges, and multiple efforts to address this capital-restoration priority, remain ongoing.As of March 31, 2012, Capitol had a $204.9 million valuation allowance related to deferred tax assets, which may be released upon a sustained return to profitability.In July 2011, Capitol announced that it had adopted a Tax Benefits Preservation Plan designed to preserve substantial tax assets.This plan is similar to tax benefit preservation plans adopted by other public companies with significant tax attributes.The purpose of the plan is to protect Capitol’s ability to carry forward its net operating losses and certain other tax attributes for utilization in certain circumstances to offset future taxable income and reduce its federal income tax liability. Net loan charge-offs of 1.74 percent of average loans (annualized) for the first quarter of 2012 represented a notable decrease from the 4.62 percent in the corresponding period of 2011 (excluding discontinued operations) and 3.24 percent on a linked-quarter basis.Recent activity reflected some encouragement in the trend of a declining level of nonperforming loans in the Arizona Region (a $5.6 million decline from the amount reported at March 31, 2011), the Great Lakes Region (a $40.0 million decline from the amount reported at March 31, 2011, exclusive of discontinued operations) and the Nevada Region (a $23.6 million decline from the amount reported at March 31, 2011).The consolidated coverage ratio of the allowance for loan losses in relation to nonperforming loans was 43.74 percent at March 31, 2012, fairly consistent with levels reported in recent quarters.The allowance for loan losses as a percentage of portfolio loans also remained relatively constant with recent periods at 5.52 percent, compared to 5.56 percent linked-quarter, and 5.58 percent for the same period of 2011. Page 3 of 11 Comprehensive Capital Strategy In December 2010, Capitol announced a comprehensive capital strategy focused on the enhancement of the Corporation’s capital levels.Those initiatives are designed to augment existing strategic efforts focused on affiliate divestitures, operational cost savings, balance-sheet deleveraging and liquidity.The Corporation successfully completed the first of these capital initiatives, an exchange of outstanding trust preferred securities for previously-unissued shares of its common stock.On January 31, 2011, this exchange resulted in an additional $19.5 million of equity for Capitol, the issuance of approximately 19.5 million previously-unissued shares of its common stock and the elimination of approximately $2.4 million of annual interest expense in future periods.Additional prospective debt-for-equity exchanges are being assessed, as well as potential external capital sources the Corporation continues to pursue. Affiliate Bank Divestitures Capitol previously announced plans to sell its controlling interests in several affiliate banks.In late January, Capitol completed the sale of Colorado-based Mountain View Bank of Commerce, marking the Corporation’s exit from the state of Colorado. Capitol has also entered into agreements to sell its interests in three additional affiliates in various regions of the country.Those transactions, pending regulatory approvals (and other contingencies), represent nearly $205 million of assets.The three pending divestitures are anticipated to be completed in 2012. About Capitol Bancorp Limited Capitol Bancorp Limited (OTCQB: CBCR), which was founded in 1988, is a community banking company that has a network of separately chartered banks in ten states and executive offices in Lansing, Michigan. Page 4 of 11 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per-share data) Three Months Ended Year Ended March 31 December 31 Condensed consolidated results of operations: Interest income $ Interest expense Net interest income Provision for loan losses Noninterest income Noninterest expense Loss from continuing operations before income taxes ) Income from discontinued operations Net income (loss) attributable to Capitol Bancorp Limited $ ) $ $ ) $ ) Net income (loss) attributable to Capitol Bancorp Limited per common share $ ) $ $ ) $ ) Book value (deficit) per common share at end of period ) Common stock closing price at end of period $ Common shares outstanding at end of period Number of common shares used to compute net income (loss) per share: Basic Diluted 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter Condensed summary of consolidated financial position: Total assets $ Portfolio loans(1) Deposits(1) Capitol Bancorp Limited stockholders' equity (deficit) Total capital $ Key performance ratios: Net interest margin % Efficiency ratio % Asset quality ratios: Allowance for loan losses / portfolio loans % Total nonperforming loans / portfolio loans % Total nonperforming assets / total assets % Net charge-offs (annualized) / average portfolio loans % Allowance for loan losses / nonperforming loans % Capital ratios: Capitol Bancorp Limited stockholders' equity (deficit) / total assets )% )% )% )% )% Total equity / total assets )% )% )% )% )% (1) Amounts as previously reported have been adjusted to exclude amounts related to discontinued operations. Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements include expressions such as "expect," "intend," "believe," "estimate," "may," "will," "anticipate" and "should" and similar expressions also identify forward-looking statements which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's consolidated results of operations, financial position, asset quality and other supplemental data. Page 5 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per-share data) Three Months Ended March 31 INTEREST INCOME: Portfolio loans (including fees) $ $ Loans held for sale 15 23 Taxable investment securities 71 50 Other Total interest income INTEREST EXPENSE: Deposits Debt obligations and other Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses NONINTEREST INCOME: Service charges on deposit accounts Trust and wealth-management revenue Fees from origination of non-portfolio residential mortgage loans Gain on sale of government-guaranteed loans Gain on debt extinguishment Other Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy Equipment rent, depreciation and maintenance Costs associated with foreclosed properties and other real estate owned FDIC insurance premiums and other regulatory fees Other Total noninterest expense Loss before income tax benefit ) ) Income tax benefit ) ) Loss from continuing operations ) ) Discontinued operations: Income from operations of bank subsidiaries sold 77 Gain on sale of bank subsidiaries Less income tax expense 54 Income from discontinued operations NET LOSS ) ) Net losses attributable to noncontrolling interests in consolidated subsidiaries NET INCOME (LOSS) ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ NET INCOME (LOSS) PER COMMON SHARE ATTRIBUTABLE TO CAPITOL BANCORP LIMITED (basic and diluted) $ ) $ Page 6 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share and per-share data) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ $ Money market and interest-bearing deposits Cash and cash equivalents Loans held for sale Investment securities: Available for sale, carried at fair value Held for long-term investment, carried at amortized cost which approximates fair value Total investment securities Federal Home Loan Bank and Federal Reserve Bank stock (carried on the basis of cost) Portfolio loans: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Other Total portfolio loans Less allowance for loan losses ) ) Net portfolio loans Premises and equipment Accrued interest income Other real estate owned Other assets Assets of discontinued operations TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Debt obligations: Notes payable and short-term borrowings Subordinated debentures Total debt obligations Accrued interest on deposits and other liabilities Liabilities of discontinued operations Total liabilities EQUITY: Capitol Bancorp Limited stockholders' equity: Preferred stock (Series A), 700,000 shares authorized ($100 liquidation preference per share); 50,980 shares issued and outstanding Preferred stock (for potential future issuance), 19,300,000 shares authorized; none issued and outstanding Common stock, no par value,1,500,000,000 shares authorized; issued and outstanding: 2012 - 41,038,908 shares 2011 - 41,039,767 shares Retained-earnings deficit ) ) Undistributed common stock held by employee-benefit trust ) ) Accumulated other comprehensive income 62 70 Total Capitol Bancorp Limited stockholders' equity deficit ) ) Noncontrolling interests in consolidated subsidiaries ) ) Total equity deficit ) ) TOTAL LIABILITIES AND EQUITY $ $ Page 7 of 11 CAPITOL BANCORP LIMITED Allowance for Loan Losses Activity ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Three Months Ended March 31 Allowance for loan losses at beginning of period $ $ Allowance for loan losses of previously-discontinued bank subsidiary Loans charged-off: Loans secured by real estate: Commercial ) ) Residential (including multi-family) ) ) Construction, land development and other land ) ) Total loans secured by real estate ) ) Commercial and other business-purpose loans ) ) Consumer ) ) Total charge-offs ) ) Recoveries: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer 63 38 Other 7 1 Total recoveries Net charge-offs ) ) Additions to allowance charged to expense (provision for loan losses) Allowance for loan losses at end of period $ $ Average total portfolio loans for the period $ $ Ratio of net charge-offs (annualized) to average portfolio loans outstanding % % For comparative purposes, original balances as previously reported have been adjusted to exclude amounts related to discontinued operations. Page 8 of 11 CAPITOL BANCORP LIMITED Asset Quality Data ASSET QUALITY (in thousands): March 31, December 31, Nonaccrual loans: Loans secured by real estate: Commercial $ $ Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer Total nonaccrual loans Past due (>90 days) loans and accruing interest: Loans secured by real estate: Commercial Residential (including multi-family) Construction, land development and other land Total loans secured by real estate Commercial and other business-purpose loans Consumer 17 38 Total past due loans Total nonperforming loans $ $ Real estate owned and other repossessed assets Total nonperforming assets $ $ Page 9 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Three Months Ended March 31 Numerator—net income (loss) attributable to Capitol Bancorp Limited for the period $ ) $ Denominator: Weighted average number of common shares outstanding, excluding unvested restricted shares of common stock (denominator for basic earnings per share) 41,020 32,164 Effect of dilutive securities: Unvested restricted shares of common stock Denominator for diluted earnings per share— Weighted average number of common shares and potential dilution Number of antidilutive stock options excluded from diluted net loss per share computation Number of antidilutive unvested restricted shares excluded from basic and diluted net loss per share computation 18 30 Number of antidilutive warrants excluded from diluted net loss per share computation Net income (loss) per common share attributable to Capitol Bancorp Limited: From continuing operations $ ) $ ) From discontinued operations Total net income (loss) per common share attributable to Capitol Bancorp Limited $ ) $ AVERAGE BALANCES (in thousands): Three Months Ended March 31 Portfolio loans(1) $ $ Earning assets(1) Total assets Deposits(1) Capitol Bancorp Limited stockholders' equity (deficit) ) ) Amounts as previously reported have been adjusted to exclude amounts related to discontinued operations. Page 10 of 11 Capitol Bancorp’s National Network of Community Banks Arizona Region: Central Arizona Bank Scottsdale, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Great Lakes Region: Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Capitol National Bank Lansing, Michigan Indiana Community Bank Goshen, Indiana Michigan Commerce Bank Ann Arbor, Michigan Midwest Region: Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank North Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Northwest Region: High Desert Bank Bend, Oregon Southeast Region: First Carolina State Bank Rocky Mount, North Carolina Pisgah Community Bank Asheville, North Carolina Sunrise Bank Valdosta, Georgia Page 11 of 11
